Exhibit 10.27 Notice of Grant of Stock Options and Option Agreement CorVel Corporation ID: 33-0282651 2010 Main Street Suite 600 Irvine, California 92614 Donald C. McFarlane ID: You have been granted an option to acquire CorVel Corporation (the “Corporation”) common stock (the “Common Stock”) as follows: Non-Qualified Stock Option Grant No. Date of Grant 11/4/2013 Stock Option Plan Option Price Per Share $ Total Number of Shares Granted Total Price of Shares Granted $ Expiration Date 11/4/2018 Provided you continue to be a Service Provider (as defined in the Stock Option Agreement attached hereto as Exhibit A) throughout the specified period, the Option will become exercisable in accordance with Schedule A.
